OAKES, Circuit Judge
(concurring):
I concur in so much of Judge Feinberg’s opinion as deals with the merits of the case, but, for reasons that need not be detailed here, I do not concur in the implication of the first sentence, if not the first paragraph of the opinion, that diversity jurisdiction should be abandoned. I would hope that the additional light shed on New York hotel owners’ liability by Judge Feinberg’s opinion would be helpful in the future to the New York state courts themselves or perhaps to the New York legislature, since the opinion so sharply points out the difficulty in reconciling the New York cases.